DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2. 4-9, 10, 11-12, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng-Chen (GB 2481642).  Peng-Chen teaches a body comprising an upper body portion 50/56 and a lower body portion 12, wherein the upper body portion comprises at least one body adapter 4 or alternatively 100 disposed on the upper body portion (via 78), wherein the at least one body adapter is configured for detachably attaching at least one primary recording device 5 to the at least one body adapter, wherein the lower body portion is disposable on at least one surface (disposable on the ground), wherein the lower body portion is configured for positioning the audiovisual apparatus in at least one position (can be moved via wheels 13 or adjust height of legs 14), wherein the positioning of the audiovisual apparatus positions the at least one primary recording device in at least one primary recording position; and a plurality of arms (79, 80, 81 or alternatively 106, 107) coupled to the body, wherein the plurality of arms extends away from the body (see figs. 1-7), wherein a first arm end of each of the plurality of arms is attached to the upper body portion (see fig. 6), wherein the plurality of arms comprises a plurality of arm adapters 115/116, wherein an arm adapter of the plurality of arm adapters is comprised in a second arm end of each of the plurality of arms, wherein the plurality of arm adapters is configured for detachably attaching a plurality of secondary recording devices to the plurality of arm adapters (see fig. 6), wherein the plurality of arms is configured for moving between a plurality of arm The horizontal arms slide along the vertical arms to adapt retainer radius”). Regarding claim 10, since the arm 106 may slide along 43 (see fig. 5 and the abstract “the horizontal arms slide along the vertical arms”) the arms are telescopic. Regarding claim 11, figure 1 teaches the lower body portion comprises a plurality of wheels 13/15 disposed on the lower body portion, wherein the plurality of wheels is configured for movably disposing the lower body portion on the at least one surface. Regarding claim 12, wherein the lower body portion comprises a plurality of legs 14, wherein a first leg end of each of the plurality of legs is attached to the upper body portion, wherein a second leg end of each of the plurality of legs is disposable on the at least one surface (see fig. 1), wherein the plurality of legs is configured for moving between a plurality of leg positions, wherein the positioning of the audiovisual apparatus in the at least one position is further based on the moving of the plurality of legs between the plurality of leg positions (paragraph 19).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng-Chen (GB 2481642). Peng-Chen teaches the salient features of the claimed invention except for explicitly stating that the upper body portion is removably attached to the lower body portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the upper and lower body portions separable for the purpose of easy storage.  The applicant should note that it has been held to make items separble is within the scope of one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng-Chen (GB 2481642) in view of Arnold (U.S. Patent No. 1840556). Peng-Chen teaches the salient features of the claimed invention except for a leg of the plurality of legs comprises a telescopic body, wherein a first end of the telescopic body is attached to the upper body portion, wherein a second end of the telescopic body is disposable on the at least one surface, wherein the telescopic body is configured for at least one of retractably extending and rotating the leg between the plurality of leg positions.  Arnold teaches in claims 2 and 4 as well as figure 6 that at least one of the legs is configured to be telescopic. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Arnold for the purpose of preventing the platform from rolling.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGucken (U.S. Publication No. 2011/0129210) and LEBLANC (U.S. Publication No. 2019/0154194) both can be configured in a plurality of ways and appear to be rotatable. McGucken allows for multiple recording devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852